—Appeal from a decision of the Workers’ Compensation Board, filed March 4, 1992, which ruled that claimant’s case be restored to the trial calendar and that he continue receiving disability payments.
The employer argues that the Board’s decision, directing the continuation of temporary total disability payments to claimant pending further development of the record with medical testimony on the issue of degree of disability, was arbitrary and capricious. We, however, agree with the Board that its decision on these issues was interlocutory and did not involve *634a threshold legal issue. The decision is therefore not appeal-able.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the appeal is dismissed, without costs.